UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-5125


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TAURUS WIGGINS, a/k/a Ock,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:09-cr-00287-WDQ-6)


Submitted:   August 2, 2012                 Decided:   August 14, 2012


Before WILKINSON, MOTZ, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc L. Resnick, Washington, D.C., for Appellant.          Rod J.
Rosenstein, United States Attorney, Philip S. Jackson, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Taurus          Wiggins        appeals        his    conviction         by   jury     of

conspiracy to distribute and possess with intent to distribute

heroin.    We have thoroughly reviewed the record, and we affirm.

            Wiggins’s assertions of error center upon the district

court’s    decision           to    permit      him      to    represent    himself        at    his

trial.      He        first    asserts         that      the    district    court        erred   in

finding,        on    the     morning          of     Wiggins’s       trial,     that     he     had

unequivocally waived his right to counsel and desired to proceed

pro se.     A district court’s finding that a defendant waived the

right to counsel is subject to de novo review.                              United States v.

Singleton,       107 F.3d 1091,      1097      n.3    (4th    Cir.    1997).          “The

particular requirement that a request for self-representation be

clear     and        unequivocal         is     necessary        to    protect      against      an

inadvertent          waiver    of       the    right     to    counsel     by   a   defendant’s

occasional       musings           on    the    benefits        of     self-representation.”

United States v. Frazier-El, 204 F.3d 553, 558 (4th Cir. 2000)

(internal        quotation           marks          omitted).          Notwithstanding           the

requirement that courts “indulge in every reasonable presumption

against waiver” of the right to counsel, see Brewer v. Williams,

430 U.S. 387, 404 (1977), our review of the record convinces us

that Wiggins’s repeated insistence on the morning of his trial

that he wished to represent himself was anything but equivocal.



                                                     2
Because   “the   right    of   self-representation     generally   must   be

honored even if the district court believes that the defendant

would benefit from the advice of counsel,” we conclude that the

district court properly permitted Wiggins to represent himself

at trial.   Frazier-El, 204 F.3d at 558.

            Wiggins next asserts that the district court should

have terminated his pro se status because the frivolity of his

arguments compromised the fairness of his trial.                While “the

trial judge may terminate self-representation by a defendant who

deliberately engages in serious and obstructionist misconduct,”

Faretta v. California, 422 U.S. 806, 834 n.46 (1975), we do not

agree with Wiggins that his frivolous jurisdictional arguments

and conspiratorial accusations against the district court and

the prosecution suffice to render erroneous the district court’s

failure to terminate, sua sponte, his pro se status.

            Finally,     Wiggins   contends   that    the   district   court

erred in failing to hold, sua sponte, a hearing as to Wiggins’s

competency to represent himself.          To the extent that Wiggins

asks us to hold that Indiana v. Edwards, 554 U.S. 164 (2008),

affirmatively    requires      a   district   court    to   make   explicit

findings regarding a defendant’s competence to conduct his own

defense before granting a motion to proceed pro se, we decline

to transform Edwards’s permissive holding into the rigid edict



                                      3
that    Wiggins       requests.         See     id.       at    178    (“[T]he       Constitution

permits     States       to    insist    upon          representation          by    counsel      for

those competent enough to stand trial . . . but who still suffer

from    severe        mental    illness       to       the     point    where       they    are   not

competent to conduct trial proceedings by themselves.” (emphasis

added)); see also United States v. Turner, 644 F.3d 713, 724

(8th Cir. 2011) (Edwards allows, but does not require, a judge

to    bar    a   defendant        from    proceeding             pro     se,    under       limited

circumstances); United States v. Berry, 565 F.3d 385, 391 (7th

Cir. 2009) (same); United States v. DeShazer, 554 F.3d 1281,

1290 (10th Cir. 2009) (same).

               To the extent that Wiggins contends that the district

court’s failure to order, sua sponte, a competency hearing was

in any event an abuse of its discretion, we disagree.                                             See

United      States      v.     Banks,    482 F.3d 733,      742   (4th     Cir.    2007)

(failure to order, sua sponte, a competency hearing is reviewed

for    abuse     of    discretion).            Wiggins’s         pursuit       of    a     frivolous

legal argument does not of its own accord require an inquiry

into his mental competence.                    See id.            The district court was

well within its discretion not to order a competency hearing

merely on the basis of Wiggins’s fruitless theories of defense.

               Accordingly, we affirm the judgment of the district

court.       We dispense with oral argument because the facts and



                                                   4
legal    contentions   are   adequately   presented    in    the    material

before   the   court   and   argument   will   not   aid    the    decisional

process.

                                                                     AFFIRMED




                                    5